     Case 1:18-cv-00755-JTN-ESC ECF No. 13 filed 10/08/18 PageID.44 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                   _________________________

GRG Ventures, LLC d/b/a Game Room
Guys, a Michigan limited liability company,

                  Plaintiff,                                          Case No. 18-755-cv

v.                                                                    Hon. Janet T. Neff

DBEC, LLC, a Wisconsin limited liability
company,

                   Defendant.

Nicholas S. Laue (P79260)
Keller & Almassian, PLC
Attorneys for Plaintiff
230 E. Fulton Street
Grand Rapids, MI 49503
(616) 364-2100



                     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT

         Plaintiff, GRG Ventures, LLC d/b/a Game Room Guys (“Plaintiff”), by its attorney

Keller & Almassian, PLC, and pursuant to Rule 55 of the Federal Rules of Civil Procedure and

this Court’s September 11, 2018 Order (DN 12), moves this Court for an entry of default against

Defendant, DBEC, LLC (“Defendant”), and states as follows:

      1. Rule 55 of the Federal Rules of Civil Procedure states, “[w]hen a party against whom a

         judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

         failure is shown by affidavit or otherwise, the clerk must enter the party's default.”

      2. Plaintiff incorporates and references the attached Affidavit in Support of its Motion for

         Entry of Default. (Exhibit 1).

      3. Plaintiff filed its Complaint on July 9, 2018. (DN 1).
Case 1:18-cv-00755-JTN-ESC ECF No. 13 filed 10/08/18 PageID.45 Page 2 of 3



 4. This Court issued a Summons on July 10, 2018. (DN 6).

 5. Plaintiff attempted service by mail and by personal service but was ultimately

    unsuccessful.

 6. On August 14, 2018, Plaintiff moved this Court for alternative service on Defendant (DN

    7), which this Court granted on August 15, 2018 (DN 9).

 7. On August 27, 2018, Defendant contacted Plaintiff’s counsel by telephone, recognizing

    receipt of the Complaint. Defendant also requested an extension of time to file a

    responsive pleading. (Exhibit 1).

 8. On September 7, 2018, Plaintiff filed a stipulation for an extension of time.

 9. On September 11, 2018, the stipulation was stricken on the grounds that David Bates, the

    principal owner of Defendant, could not sign or otherwise appear on behalf of Defendant.

    (DN 12).

 10. The Order striking the stipulation specifically required Defendant to obtain counsel and

    file an answer by no later than October 2, 2018.

 11. On October 1, 2018, Plaintiff received a copy of Defendant’s Answer by email and mail.

    (Exhibit 2).

 12. Despite the Order, which specifically required Defendant to obtain counsel and file an

    Answer with the Court, David Bates, the principal owner of Defendant, signed the answer

    and served Plaintiff’s counsel.

 13. Because Defendant has failed to file an Answer and obtain counsel, Defendant is in

    default under the September 12, 2018 Order and Rule 55 of the Federal Rules of Civil

    Procedure.
 Case 1:18-cv-00755-JTN-ESC ECF No. 13 filed 10/08/18 PageID.46 Page 3 of 3



   14. Defendant has failed to plead or otherwise defend this action timely. See Rule 12 of the

       Federal Rules of Civil Procedure (“Unless another time is specified by this rule or a

       federal statute, the time for serving a responsive pleading is as follows: (A) A defendant

       must serve an answer: (i) within 21 days after being served with a summons and

       complaint[.]”).

   15. Accordingly, Plaintiff respectfully requests that the Clerk enter a default against

       Defendant in the above entitled case.

   16. For this Court’s convenience, a proposed Entry of Default is attached hereto. (Exhibit 3).

       WHEREFORE, Plaintiff respectfully requests that the Clerk enter a default against the

Defendant.



                                                    Respectfully Submitted,

Dated: October 8, 2018                              KELLER & ALMASSIAN, PLC

                                                    /s/ Nicholas S. Laue
                                                    Nicholas S. Laue (P79260)
                                                    Keller & Almassian, PLC
                                                    Attorneys for Plaintiff
                                                    230 East Fulton Street
                                                    Grand Rapids, MI 49503
                                                    (616) 364-2100
